Citation Nr: 1627979	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for lichen planus chronicus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Appellant served in the National Guard for many years, with periods of active duty from May 1975 to April 1976, from December 1990 to June 1991, from March 2005 to May 2006, and from June 2007 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, January 2010, and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran and his wife testified before the undersigned Veterans' Law Judge.  A transcript of the hearing is of record.

In May 2014, the Board issued a decision that, in relevant part, denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR) by the parties that vacated the Board's decision in regard to service connection for bilateral hearing loss and tinnitus and returned those issues to the Board for further appellate review.  The Board remanded those claims in November 2015 for additional development.  

In February 2015, the Board issued a decision that in relevant part denied service connection for lichen planus chronicus.  The Veteran appealed the Board's decision to the Court.  In December 2015, the Court issued an Order granting a JMPR by the parties that vacated the Board's decision in regard to service connection for lichen planus chronicus and returned that issue to the Board for further appellate review.  The December 2015 Court Order left undisturbed the February 2015 Board denial of entitlement to a disability rating in excess of 10 percent for follicular dermatitis.
The issues of entitlement to service connection for left ear hearing loss, tinnitus, and lichen planus chronicus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have a right ear hearing loss disability for VA purposes at the time of his examination, acceptance, and enrollment for service.

2.  The evidence of record indicates that the Veteran's right ear hearing loss disability was incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system, including sensorineural hearing loss.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  

In the present case, the Veteran contends that his right ear hearing loss is related to his military service.  

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

At the outset, the Board notes that VA treatment records and audiological examinations indicate that the Veteran has a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2015).  


The Veteran's service treatment records include a May 1975 service enlistment examination report that reflects that he had right ear pure tone thresholds of:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
----
35

Thus, according to Hensley, the Veteran had some degree of hearing loss in the right ear.  Nevertheless, the degree of hearing loss in the right ear noted on the Veteran's entrance examination did not meet VA's definition of a "disability"      for hearing loss under § 3.385 (2015).  Further, the Court has held that the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385 (2015).  McKinney v. McDonald, 28 Vet. App. 15 (2016).  Accordingly, the Veteran is entitled to the presumption of soundness.  See 38 U.S.C. § 1111 (West 2014); see also § 3.304 (2015) (stating every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service).  

As the Veteran did not have a right ear hearing loss disability prior to service entrance, his claim is one of direct service connection as opposed to one based on aggravation of a preexisting disability.  To this effect, the Veteran's March 1976 report of medical examination at his separation from his initial period of active service reflects that he had right ear pure tone thresholds of:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
----
45



In light of the fact that the Veteran was sound at his entrance to service and was diagnosed with a right ear hearing loss disability during service, as evidenced by his May 1975 and March 1976 reports of medical examination, the Board finds that the Veteran's current right ear hearing loss disability was incurred during active service.  Accordingly, service connection for the Veteran's right ear hearing loss disability is warranted.


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.  


REMAND

With regards to the Veteran's claim for a left ear hearing loss disability, in December 2015 an addendum audiological opinion was obtained in accordance with the November 2015 remand directives.  The examiner stated that a review of the record revealed that the Veteran had pre-existing hearing loss in his left ear at enlistment.  The audiologist explained that when each enlistment was compared to the corresponding separation examination there were no significant threshold shifts.  Therefore, there was no evidence that the Veteran's military noise exposure caused a permanent noise injury affecting his left ear hearing sensitivity.  Accordingly, the Veteran's current left ear hearing loss was less likely as not caused, permanently aggravated, or the result of his military noise exposure.  

Nevertheless, in rendering the negative opinion the examiner did not address or explain why the decibel shifts in the Veteran's left ear hearing acuity during his periods of active duty were not significant.  Specifically, the addendum opinion acknowledged a 5 decibel shift in his left ear acuity at 4000 hertz between the Veteran's May 1975 and March 1976 audiograms, as well as a 5 decibel shift at 1000 and 2000 hertz, and a 15 decibel shift in left ear hearing acuity at 4000 hertz 
between his December 1990 and May 1991 audiograms.  Nevertheless, the audiologist did not explain why these pure tone threshold shifts were not significant or medically relevant.  Accordingly, an addendum opinion is needed.  

With regard to the Veteran's claim for service connection for lichen planus chronicus, the December 2015 JMPR found that that the February 2015 Board decision denying that claim relied on an inadequate medical opinion.  Specifically, the parties noted that the November 2012 and July 2014 addendum opinions did not provide sufficient reasoning for all the opinions expressed therein and therefore did not comply with the Board's September 2012 remand directive to obtain a nexus opinion clarifying whether the Veteran's lichen planus were related to active service or the Veteran's service-connected follicular dermatitis with residual scars.  In light of the above, the Veteran's claim for lichen planus chronicus must be remanded to obtain an addendum opinion.  

With regard to the Veteran's claim for tinnitus, as the above decision grants entitlement to service for a right ear hearing loss disability, a medical opinion is required to address whether the Veteran's tinnitus is related to his service-connected right ear hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Board finds that there are outstanding VA records.  Specifically, a February 17, 2010 VA social work record indicated that the Veteran had applied for vocational rehabilitation.  However, the Veteran's vocational rehabilitation records have not been associated with his claims file.  Additionally, the record indicates that the Veteran receives ongoing VA treatment.  Accordingly, the Veteran's vocational rehabilitation records and any updated VA medical records must be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records since August 10, 2015.

2.  Contact the Veteran and request that he provide the names and addresses of any private healthcare provider that has treated him for his disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

3.  Obtain and associate the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  After the above has been completed to the extent possible, return the claims file to the VA examiner who rendered the December 2015 audiological opinion, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another VA audiologist for review.  The examiner must review the Veteran's claims file.  If a    new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should address the following questions:

a.  Did the pre-existing left ear hearing loss undergo   a permanent worsening during any of the Veteran's periods of active military service?  Please explain why or why not. 

If the audiologist determines that any decibel shift in the Veteran's hearing acuity during a period of active duty was not significant, the examiner must explain why.

b.  If the examiner concludes the pre-existing left ear hearing loss was permanently worsened (aggravated) during a period of active service, the examiner should opine whether that permanent worsening was clearly due to the natural progression of the pre-existing disability (versus being the result of events in service).  

c.  State whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus is related to or a symptom of his service-connected right ear hearing loss.

d.  If not, state whether it is at least as likely as not  (50 percent or greater degree of probability) that the Veteran's tinnitus was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected right ear hearing loss.

The examiner should provide a complete rationale and explanation for all opinions expressed.

5.  Send the claims file to an appropriate VA physician.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the examiner should respond to the following: 

a.  Whether is it at least as likely as not (50 percent probability or greater) that the Veteran's lichen planus chronicus arose during service or is otherwise related to the Veteran's periods of active military service. 

The examiner is reminded that the Veteran had active military service from May 6, 1975 to April 23, 1976, from December 9, 1990 to June 12, 1991, from March 17, 2005 to May 5, 2006, and from June 4, 2007 to September 24, 2008. 

b.  If not related to service, opine whether is it at   least as likely as not that the Veteran's lichen planus chronicus is caused by his service-connected follicular dermatitis with residual scars?  Please explain why or why not.  

c.  If not caused by his service-connected follicular dermatitis with residual scars, opine whether it is it at least as likely as not that the Veteran's lichen planus chronicus is permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected follicular dermatitis with residual scars?  Please explain why    or why not.  

The examiner should provide a complete rationale and explanation for all opinions expressed.

6.  After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


